PER CURIAM.
We affirm the judgment and sentence rendered against Jennymar Pizarro-Garcia (Appellant) after she entered guilty pleas on three criminal charges, but we remand on count five for correction of a scrivener's error. In count five, Appellant pled guilty *733to the unlawful use of a two-way communication device to facilitate the commission of a crime, in violation of section 934.215, Florida Statutes (2016). The judgment, however, erroneously cites to section 934.21, Florida Statutes (2016). On remand, the trial court is directed to correct the judgment.
AFFIRMED; REMANDED for correction of a scrivener's error.
ORFINGER, BERGER and LAMBERT, JJ., concur.